 Case 3:21-cr-01748-JLS Document 26 Filed 08/11/21 PageID.64 Page 1 of 1



 1                         UNITED STATES DISTRICT COURT
 2                      SOUTHERN DISTRICT OF CALIFORNIA
 3                      (HONORABLE JANIS L. SAMMARTINO)
 4
 5   United States of America,                  CASE NO.: 3:21-cr-1748-JLS
 6                      Plaintiff,
 7         v.                                   Order to Continue
                                                Motion Hearing and Trial Setting
 8   Stefany Garcia,
 9                       Defendant.
10
11         Pursuant to joint motion, IT IS HEREBY ORDERED that Ms. Garcia’s
12   motion hearing and trial setting be continued from August 13, 2021 to September
13   24, 2021 at 1:30 p.m. Defendant shall file an acknowledgement of the new hearing
14   date by August 27, 2021.
15         For the reasons set forth in the joint motion, the Court finds that the ends of
16   justice will be served by granting the requested continuance, and these outweigh
17   the interests of the public and the defendant in a speedy trial. Thus, the Court finds
18   that time is excluded in the interests of justice and pursuant to 18 U.S.C. §
19   3161(h)(1)(D).
20
            SO ORDERED.
21
     Dated: August 11, 2021
22
23
24
25
26
27
28
